Citation Nr: 1528334	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-17 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, New York


THE ISSUE

Entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013.

(The issues of whether new and material evidence has been received to reopen previously denied claims for service connection for erectile dysfunction and carpal tunnel syndrome of the right and left hands; and, claims for service connection for folliculitis; pes planus; eczema; glaucoma; tendonitis of the fingers and thumbs, bilateral toes, bilateral shoulders, bilateral knees, and, bilateral elbows; and, a disability manifested by Gulf War Syndrome and entitlement to an increased rating for bilateral athlete's foot, currently evaluated as 10 percent disabling, will be addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and W. J. 



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to October 2001.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2013 determinations by the Buffalo, New York, VA Medical Center (VAMC).  By these determinations, the VAMC denied the Veteran's request for a clothing allowance.  The Veteran appealed these determinations to the Board.  

According to the June 2012 and December 2013 statements of the case (SOCs), the VAMC in Buffalo, New York, received the Veteran's applications for annual clothing allowance on August 2, 2010 and March 19, 2013, respectively.  As the August 2, 2010 application was filed within one year of August 1, 2010, the application encompasses a claim for a clothing allowance for the year beginning August 1, 2010 and concluding on July 31, 2011.  See 38 C.F.R. § 3.810(c) (2014).  Likewise, as the March 19, 2013 application was filed within one year of August 1, 2012, that application encompasses a claim for a clothing allowance for the year beginning August 1, 2012 and concluding July 31, 2013.  Id.  Recharacterization of the issue on appeal with greater specificity comports with the applicable law.  See 38 C.F.R. § 3.810(c)(1) (the one year period for filing an application for clothing allowance includes the anniversary date (August 1) and terminates on July 31 of the following year; an application filed more than one year after the anniversary date for which entitlement is initially established will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided it is filed within one year of such date).  As noted above, VA received the Veteran's application for clothing allowances on August 2, 2010 and March 19, 2013. 

In May 2013, the Veteran testified before the undersigned at the Buffalo, New York Regional Office (RO).  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  At the hearing, the Veteran did not waive initial agency of original jurisdiction (AOJ) consideration of evidence he submitted in support of his appeal.  (Transcript (T.) at page (pg.) 6.)

The appeal is REMANDED to the Buffalo, VAMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds it must remand the claim of entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013 to obtain appropriate medical clarification.  Accordingly, further appellate consideration will be deferred and this issue remanded to the AOJ for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013.  He contends that medications/ointments, such as Vaseline prescribed for his eczema, have caused damage to his outer garments.  (T. at pg. 6.) 

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162 (West 2014) is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that, because of use of a physician-prescribed medication for a skin condition which is due to a service-connected disability, there is irreparable damage to a veteran's outer garments.  38 C.F.R. § 3.810(a)(2) (2014).  According to VA laws and regulations, the service-connected disability involving a prosthetic or orthopedic appliance must be the loss or loss of use of a hand or foot, and the medication causing irreparable damage to outer garments must be prescribed for a service-connected skin disability.  38 C.F.R. § 3.810(a)(1), (2). 

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit determined that the award of multiple clothing allowances to a veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3) (2014).

The Veteran is in receipt of a 10 percent disability rating for his service-connected athlete's foot of both feet.  (See April 2014 rating action).  Medication used to treat  this disability includes miconazole nitrate 2 percent, topical powder.  (See April 2013 VA skin disease examination report).  VA treatment records, dated in December 2012, pertinently reflect that the Veteran has been prescribed, in part, triamcinolone cream and Vaseline for his non-service-connected eczema.  (Parenthetically, the Board observes that the Veteran has a pending claim for service connection for eczema that is the subject of a separate decision).   

In support of his claim for an annual clothing allowance, the Veteran submitted a VA physician's statement, dated in November 2010.  The VA physician concluded that the Veteran required a clothing allowance because he had been prescribed topical medications required for a "service connected condition" which had caused damage to his clothing.  (See VA physician's November 2010 statement).  It is unclear from the VA physician's statement what outer garments had been irreparably damaged by medications prescribed solely for the Veteran's service-connected athlete's foot of both feet.  In this regard, to the extent that medications prescribed for the service-connected athlete's foot of both feet have caused damage to the Veteran's socks, the Board notes that socks are not considered an outer garment under VA regulations.  The characterization of an outer garment is reserved for clothing that is not covered by other clothing or material.  See Short Bear v. Nicholson, 19 Vet. App. 341 (2005) (discussing that a clothing allowance cannot be granted for irreparable damage to underwear).  Normally, socks are covered by shoes.  Thus, the Board finds that prior to further appellate review of the claim for a clothing allowance, the Veteran's electronic record should be returned to the November 2010 VA physician to have him provide a supplemental opinion that clarifies outer garments, excluding socks, which have been irreparably damaged by medications prescribed solely for the Veteran's service-connected athlete's foot of both feet.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's electronic record to the VA physician who provided a November 2010 opinion in support of the claim of entitlement to a clothing allowance for the periods beginning August 1, 2010 and concluding on July 31, 2013, to specifically include a copy of this remand.  After a review of the Veteran's VBMS and Virtual VA electronic records, the November 2010 VA physician must specify the outer garments, excluding socks, which have been irreparably damaged by medications prescribed solely (italics added for emphasis) for the Veteran's service-connected athlete's foot of both feet.  The November 2010 VA physician is hereby informed that service connection for eczema has not been established and that medications prescribed therefor cannot be used in consideration for the Veteran's claim of entitlement to a clothing allowance.  

If the November 2010 VA physician cannot provide the requested opinion without resort to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  If the November 2010 VA physician is not available, send a copy of this remand to another appropriate examiner to address the above opinion request.  

2.  After the above development has been completed, readjudicate the claim for entitlement to an annual clothing allowance as listed on the title page of this Remand in accordance with 38 C.F.R. § 3.810(a)(1), (2), (3) (2014).  In readjudicating the claim, the Buffalo, New York VAMC is hereby advised that the Veteran has a pending claim for service connection for eczema at the Buffalo, New York RO.  (In readjudicating the Veteran's appeal, it would be helpful to the Board if the VAMC Buffalo, New York, identified each article of clothing for which the Veteran is seeking a clothing allowance and its determination with regarding to such article of clothing.  If needed, the Veteran should be contacted to clarify the specific articles of clothing for which he seeks a clothing allowance.)

If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

